DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.
An Examiner’s Amendment has been entered with this office action.
Claims 1-22 are allowed, reasons follow. 

	
Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 30 November 2021, with respect to the 35 USC 112(b) rejection of claims 1-11 and 16-17 have been fully considered and are persuasive. Examiner notes for clarity of the record that the amendment raised two new 35 USC 112(b) issues which have been addressed by the Examiner’s amendment. Accordingly, the 35 USC 112(b) rejections of claims have been withdrawn. 

Applicant’s arguments, see Remarks pages 7-8, with respect to the 35 USC 101 rejection of all claims have been fully considered and are persuasive; Examiner agrees that the amendment adequately addresses the rejection by evidencing integration of the 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Hironori Tsukamoto on 23 February 2022.
The application has been amended as follows: 

Claim 1 has been amended as follows:
the limitation “the lower convex full;” at Claim 1, line 15, has been replaced with - - the lower convex hull; - - 

the limitation “as tightly as possible to a surface of the object” at claim 1, lines 23-24 has been replaced with - - along a surface of the object - -


Claim 12 has been amended as follows:
the limitation “as tightly as possible to a surface of the object” at claim 12 lines19-20 has been replaced with - - along a surface of the object - - 

(End Examiner’s Amendment)

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: While Sato et al., US 5,943,056 teaches a technique for interference checking between convex hulls for application to path generation in CAD systems; and Walker et al., US Pg-Pub 2011/0190922 describes a tool path generation technique where a (randomly generated) tool path is mapped to machine admissible points in a projected lattice space; and Erkorkmaz “High speed contouring contro! for machine tool drives” (1999) describes application of a Diophantine approximation in the process of controlling a machine tool; none of the references of record, either alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1) 
forming, from the CAM path data, a target polyline on the coordinate system, wherein the target polyline represents an approximated surface line of an object; dividing the target polyline into line segments;
…

arranging the rational vectors to form lower convex hull lines arranged on or above corresponding line segments, wherein the lower convex hull lines are arranged onto the admissible points, wherein the admissible points are on or above the corresponding line segments; selecting a set of endpoints of the lower convex hull lines;
(Excerpted)
…in combination with the remaining features and elements of the claimed invention. 

Independent Claim 12 recites substantively the same subject matter identified with respect to claim 1 above. Accordingly, mutatis mutandis, this/these claim(s) are likewise persuasive for the above noted reason(s).

The dependent 2-11 and 13-22; being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive over the prior art of record for at least the above noted reason(s).

It is for these reasons that Applicant’s Invention defines over the prior art of record.
	


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.T.S./           Examiner, Art Unit 2119    

/MOHAMMAD ALI/           Supervisory Patent Examiner, Art Unit 2119